Bell, Presiding Judge.
1. Plaintiff-appellant brought this suit based on negligence to recover damages for personal injuries sustained when the automobile she was driving was struck by an automobile driven by defendant. The evidence on the trial authorized general damages only, not including loss of earning capacity. In the instructions to the jury the trial court charged fully the applicable measure of damages, authorizing the jury to award damages for pain and suffering, including past and future pain and suffering, physical and mental pain and suffering, and pain and suffering caused by plaintiff’s diminished capacity to work and labor. An instruction stating, “The only item you are to consider in this case is the pain and suffering of this plaintiff,” did not have the effect of restricting the jury from considering any item or element of damages for which plaintiff was entitled to recover. See Atkinson v. Taylor, 13 Ga. App. 100 (3) (78 SE 830); Lassiter v. Poss, 85 Ga. App. 785, 791 (70 SE2d 411); Atlanta Veteran’s Transportation v. Cagle, 106 Ga. App. 551, 554 (127 SE2d 702). Plaintiff’s contention that it had that effect is without merit.
2. Although a larger verdict in favor of the plaintiff would have been authorized by the evidence, the amount awarded was not so inadequate as to raise the inference of gross mistake or undue bias.

Judgment affirmed.


Hall and Quillian, JJ., concur.

L. B. Kent, for appellant.
Foley, Chappell, Hollis & Schloth, William J. Schloth, for appellee.